Intellectual Property Rights Sales Agreement Aspire Japan, Inc. (hereafter, "Aspire") is selling the Intellectual Property of the Aqua-make system to Global Investment Service, Inc. (hereafter, "GIS") with following conditions. (Sales of Intellectual Property) 1. Aspire is selling the Intellectual Property of the Aqua-make system defined below to GIS. Definition of the selling Intellectual Property: All registered patent, work-in-progress patent, and business and operation know-how of the Aqua-make system defined in the Intellectual Property valuation report produced by Aspire. (Price and Payment Plan) 2. GIS must pay Japanese 1.6 Billion YEN (When Japanese Yen is 110 Yen to a US$1, 1.6 Billion Japanese Yen is US$14,545,455) (excluding applicable sales tax) to Aspire for the above described Intellectual Property with the following payment schedule. (1) August 29, 2008 200 Million Japanese Yen (Approx. US$1,818,182) (2) September 30, 2008 400 Million Japanese Yen (Approx. US$3,636,364) (3) October 31, 2008/08/07 1 billion Japanese Yen (Approx.
